EXHIBIT 10.1

FORM OF AIRCRAFT TIME SHARE AGREEMENT BETWEEN CEPHALON, INC. AND
CERTAIN EXECUTIVE OFFICERS

Name

 

Title

 

 

 

Frank Baldino, Jr., Ph.D.*

 

Chairman and Chief Executive Officer

 

 

 

J. Kevin Buchi

 

Executive Vice President and Chief Financial Officer

 

 

 

Peter E. Grebow, Ph.D.

 

Executive Vice President, Worldwide Technical Operations

 

 

 

John E. Osborn, Esq.

 

Executive Vice President, General Counsel & Secretary

 

 

 

Robert P. Roche, Jr.

 

Executive Vice President, Worldwide Pharmaceutical Operations

 

 

 

Lesley Russell

 

Executive Vice President, Worldwide Medical & Regulatory Operations

 

 

 

Carl A. Savini

 

Executive Vice President and Chief Administrative Officer

 

 

 

Jeffry L. Vaught, Ph.D.

 

Executive Vice President and President, Research & Development

 

--------------------------------------------------------------------------------

*       On November 1, 2006, Frank Baldino, Jr., Ph.D. entered into a Second
Amended and Restated Aircraft Time Sharing Agreement that matches the form
agreement attached hereto as Exhibit 10.1 in form and substance.


--------------------------------------------------------------------------------




AIRCRAFT TIME SHARING AGREEMENT

THIS TIME SHARING AGREEMENT (this “Agreement”) is entered into on November  1,
2006 by Cephalon, Inc. (“Owner”), a Delaware corporation, with principal offices
at 41 Moores Road, Frazer, PA 19355, and                . (“Lessee”).

BACKGROUND:

A.            Owner is the registered owner of certain civil aircraft as
described in the Specification Sheet attached hereto and made a part hereof, as
Exhibit A (the “Aircraft”).

B.            Owner employs a fully qualified flight crew to operate the
Aircraft;

C.            From time to time, Lessee may desire to lease the Aircraft and
flight crew from owner for Lessee’s personal travel at Lessee’s discretion on a
time sharing basis as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations (“FAR”).

D.            This Agreement sets forth the understanding of the Parties as to
the terms under which Owner will provide Lessee with the use, on a periodic
basis, of the Aircraft; and

E.             The use of the Aircraft will at all times be pursuant to and in
full compliance with the requirements of FAR Part 91 and particularly,
Sections 91.501(b)(6), 91.501(c)(1), and 91.501(d).

NOW, THEREFORE, Owner and Lessee agree as follows:

1.             Subject to the terms and conditions of this Agreement, Owner
agrees to lease the Aircraft to Lessee at Lessee’s discretion from time-to-time
on a non-exclusive basis and on an “as needed and as available basis” pursuant
to the provisions of FAR Section 91.501(b)(6), 91.501(c)(1), and 91.501(d) and
to provide a fully qualified flight crew for all operations for flights
scheduled in accordance with the terms of this Agreement.

2.             This Agreement shall remain in effect unless and until terminated
by either party for any reason upon written notice to the other, such
termination to become effective ten (10) days from the date of the notice or
upon the earlier of (a) the termination of this Agreement by consent of Owner
and Lessee, (b) the date of Lessee’s termination of employment with Owner and
(c) the date of Lessee’s death.

3.             Lessee may use the Aircraft from time-to-time, subject to the
prior permission and approval of Owner, for any and all purposes allowed by FAR
Section 91.501(b)(6).  Lessee’s use shall include the use of the Aircraft by
guests of the Company


--------------------------------------------------------------------------------




if they accompany him or her on the flight.  Lessee shall not accept any
compensation whatsoever for any flight conducted under this Agreement.

4.             In exchange for use of the Aircraft, Lessee shall pay the direct
operating costs of the Aircraft permitted pursuant to FAR Section 91.501 for any
flight conducted under this Agreement or a lesser amount as determined by Owner
in its sole discretion.  Pursuant to FAR Section 91.501(d) as in effect from
time to time, those direct operating costs shall be limited to the following
expenses for each use of the Aircraft:

(a)           fuel, oil, lubricants and other additives;

(b)           travel expenses of the crew, including food, lodging and ground
transportation;

(c)           hangar and tie down costs away from the Aircraft’s base of
operation;

(d)           insurance obtained for the specific flight;

(e)           landing fees, airport taxes and similar assessments;

(f)            customs, foreign permit and similar fees directly related to the
flight;

(g)           in-flight food and beverages;

(h)           passenger ground transportation;

(i)            flight planning and weather contract services; and

(j)            an additional charge equal to one hundred percent (100%) of the
expenses listed in clause (a) above.

5.             Owner will provide to Lessee an invoice for each flight taken
under this Agreement (plus any excise taxes described in Section 6 below).
Lessee shall pay the amounts invoiced within fifteen (15) days after receipt of
the related invoice.

6.             The Parties acknowledge that with the exception of the expenses
for in-flight food and beverages and passenger ground transportation, the
payment of expenses set forth in Section 4 hereof are subject to the federal
excise tax imposed under Section 4261 of the Internal Revenue Code.  Lessee
shall pay Owner for such expenses and the amount of such taxes within fifteen
(15) days of receipt of the applicable invoice.  Owner agrees to collect and
remit to the Internal Revenue Service for the benefit of Lessee all such federal
excise taxes.


--------------------------------------------------------------------------------




7.             In the event that Lessee desires to use the Aircraft pursuant to
this Agreement, Lessee will so notify Owner and will provide Owner with requests
for flight time and proposed flight schedules as far as possible in advance of
any given flight. Requests for flight time shall be in a form, whether oral or
written, mutually convenient to and agreed upon by Owner and Lessee. In addition
to proposed schedules and flight times, Lessee shall provide at least the
following information for each proposed flight at some time prior to scheduled
departure as required by Owner or Owner’s flight crew:

(a)           departure point;

(b)           destinations;

(c)           date and time of flight;

(d)           the number and identity of any anticipated passengers;

(e)           the nature and extent of luggage and/or cargo to be carried;

(f)            the date and time of a return flight, if any; and

(g)           any other information concerning the proposed flight that may be
pertinent or required by Owner or Owner’s flight crew.

8.             Owner shall have sole and exclusive authority over the scheduling
of the Aircraft, including which aircraft is used for any particular flight.

9.             Owner shall be solely responsible for securing maintenance,
preventive maintenance, and required or otherwise necessary inspections on the
Aircraft and shall take such requirements into account in scheduling flights of
the Aircraft.  No period of maintenance, preventive maintenance, or inspection
shall be delayed or postponed for the purpose of scheduling the Aircraft, unless
such maintenance or inspection can be safely conducted at a later time in
compliance with all applicable laws and regulations, and within the sound
discretion of the pilot-in-command. The pilot-in-command shall have final and
complete authority to cancel any flight for any reason or condition that in his
or her judgment would compromise the safety of the flight.

10.           Owner shall be responsible for the physical and technical
operation of the Aircraft and the safe performance of all flights and shall
retain full authority and control, including exclusive operational control, and
possession of the Aircraft at all times during the term of this Agreement. 
Owner shall employ, pay for, and provide to Lessee a qualified flight crew for
each flight undertaken under this Agreement. In accordance with applicable FAR,
the qualified flight crew provided by Owner will exercise all of its duties and
responsibilities with respect to the safety of each flight conducted under this
Agreement. Lessee agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action that
in the considered judgment of the pilot-in-command is necessitated by
considerations of safety. Without limiting the


--------------------------------------------------------------------------------




generality of Section 11, no such action of the pilot-in-command shall create or
support any liability for loss, injury, damage, or delay to Lessee or any other
person.

11.           THE OWNER AND LESSEE AGREE THAT OWNER SHALL IN NO EVENT BE LIABLE
TO LESSEE OR HIS EMPLOYEES, AGENTS, REPRESENTATIVES, GUESTS, OR INVITEES FOR ANY
INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES AND/OR PUNITIVE DAMAGES OF ANY KIND
OR NATURE UNDER ANY CIRCUMSTANCES OR FOR ANY REASON INCLUDING ANY DELAY OR
FAILURE TO FURNISH THE AIRCRAFT OR CAUSED OR OCCASIONED BY THE PERFORMANCE OR
NON-PERFORMANCE OF ANY SERVICES COVERED BY THIS AGREEMENT.

12.           Owner may maintain such insurance coverage with respect to the
Aircraft and any flights made under this Agreement as Owner may elect in its
sole discretion, including all-risk physical damage insurance (hull Coverage),
aircraft bodily injury and property damage liability insurance. The risk of loss
during the period when the Aircraft is operated on behalf of Lessee under this
Agreement shall remain with Owner, and Owner will retain all rights and benefits
with respect to the proceeds payable under policies of hull insurance maintained
by Owner that may be payable as a result of any incident or occurrence while an
Aircraft is being operated on behalf of Lessee under this Agreement. Lessee
shall be named as an additional insured on liability insurance policies
maintained by Owner on the Aircraft with respect to flights conducted pursuant
to this Agreement. The liability insurance policies on which Lessee is named an
additional insured shall provide that as to Lessee coverage shall not be
invalidated or adversely affected by any action or inaction, omission or
misrepresentation by Owner or any other person (other than Lessee). Any hull
insurance policies maintained by Owner on any Aircraft used by Lessee under this
Agreement shall include a waiver of any rights of subrogation of the insurers
against Lessee.

13.           Lessee agrees that the insurance specified in Section 12 shall
provide its sole recourse for all claims, losses, liabilities, obligations,
demands, suits, judgments or causes of action, penalties, fines, costs and
expenses of any nature whatsoever, including attorneys’ fees and expenses for or
on account of or arising out of, or in any way connected with the use of the
Aircraft by Lessee or its guests, including injury to or death of any persons,
including Lessee and its guests which may result from or arise out of the use or
operation of the Aircraft during the term of this Agreement.  This Section 13
shall survive termination of this Agreement.

14.           A copy of this Agreement shall be carried in the Aircraft and
available for review upon the request of the FAA on all flights conducted
pursuant to this Agreement.


--------------------------------------------------------------------------------




15.           Lessee represents, warrants and covenants to Owner that:

(a)           He will use each Aircraft for and on his own account only and will
not use any Aircraft for the purposes of providing transportation of passengers
or cargo in air commerce for compensation or hire;

(b)           He shall refrain from incurring any mechanics or other lien in
connection with the Aircraft, whether permissible or impermissible under this
Agreement, and he shall not attempt to convey, mortgage, assign, lease or any
way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien, and Lessee shall, at his own expense, promptly take such action as
may be necessary to discharge any such lien;

(c)           During the term of this Agreement, he will abide by and conform to
all such laws, governmental, and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing lessee.

16.           For purposes of this Agreement, the permanent base of operation of
the Aircraft shall be New Castle County Airport, c/o Cephalon Flight Department,
6 DBRA Way, New Castle, DE, 19720 unless changed by Owner, in which event Owner
shall notify Lessee of the new permanent base of operation of the Aircraft.

17.           Lessee hereby indemnifies Owner and agrees to hold harmless Owner
from and against any Losses imposed on, incurred by or asserted against Owner
(i) arising out of or resulting from the willful misconduct or gross negligence
of Lessee, (ii) to the extent such Loss is a direct  result of any failure of
Lessee to comply with any covenants required to be performed or observed by him,
or (iii) to the extent such Loss is a direct result of any breach by Lessee of
any of Lessee’s warranties or representations contained in this Agreement. 
Losses shall be determined after taking into account the available proceeds of
any applicable insurance policies.

18.           Neither this Agreement nor Lessee’s interest in this Agreement
shall be assignable to any other person or entity without the prior written
consent of Owner.

19.           [Intentionally omitted]

20.           Legal title to the Aircraft shall remain in the Owner at all
times.

21.           This Agreement shall be governed by and construed in accordance
with the laws of Pennsylvania (excluding the conflicts of law rules thereof).

22.           This Agreement constitutes the entire understanding between Owner
and Lessee with respect to its subject matter, and there are no representations,
warranties, conditions, covenants, or Agreements other than as set forth
expressly herein. Any changes or modifications to this Agreement must be in
writing and signed by authorized


--------------------------------------------------------------------------------




representatives of both parties. This Agreement may be executed in counterparts,
which shall, singly or in the aggregate, constitute a fully executed and binding
Agreement.

23.           Any notice, request, or other communication to any party by the
other party under this Agreement shall be conveyed in writing and shall be
deemed given on the earlier of the date (i) notice is personally delivered with
receipt acknowledged, (ii) a facsimile notice is transmitted, or (iii) three (3)
days after notice is mailed by certified mail, return receipt requested, postage
paid, and addressed to the party at the address set forth below. The address of
a party to which notices or copies of notice are to be given may be changed from
time to time by such party by written notice to the other party.

If to Owner:

Cephalon, Inc.

41 Moores Road

Frazer, PA 19355

Attention: General Counsel

FAX: 1-610-738-6258

If to Lessee:

c/o Cephalon, Inc.

41 Moores Road

Frazer, PA 19355

24.           If any one or more of the provisions of the Agreement shall be
held invalid, illegal, or unenforceable, the remaining provisions of this
Agreement shall be unimpaired, and the invalid, illegal, or unenforceable
provision shall be replaced by a mutually acceptable provision, which, being
valid, legal, and enforceable, comes closest to the intention of the parties
underlying the invalid, illegal, or unenforceable provision. To the extent
permitted by applicable law, the parties hereby waive any provision of law,
which renders any provision of this Agreement prohibited or unenforceable in any
respect.

25.           The failure of a party to require performance of any provision of
this Agreement shall in no way affect that party’s right thereafter to enforce
such provision nor shall the waiver by a party of any breach of any provision of
this Agreement be taken or held to be a waiver of any further breach of the same
provision or any other provision.

26.           NEITHER OWNER (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE
DEEMED TO MAKE OR HAVE MADE, AND OWNER (FOR ITSELF AND ITS AFFILIATES) HEREBY
DISCLAIMS, ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR
ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR
COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY


--------------------------------------------------------------------------------




WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION,
AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

27.           Truth in leasing statement under FAR Section 91.23:  Owner shall
mail a copy of this Agreement for and on behalf of both Parties to:  Flight
Standards Technical Division, P.O. Box 25724, Oklahoma City, Oklahoma 73125,
within twenty-four (24) hours of its execution, as provided by FAR Section
91.23(c)(1). Additionally, Owner agrees to comply with the notification
requirements of FAR Section 91.23 by notifying by telephone or in person the FAA
Flight Standards District Office nearest the airport where the first flight will
originate at least forty-eight (48) hours prior to the first flight under this
Agreement.

(a)           OWNER HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS
AGREEMENT, EXCEPT TO THE EXTENT THE AIRCRAFT IS LESS THAN TWELVE (12) MONTHS
OLD, IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL APPLICABLE
REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THERE UNDER HAVE BEEN MET AND
ARE VALID FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

(b)           OWNER WHOSE ADDRESS APPEARS IN SECTION 23 ABOVE AND WHOSE
AUTHORIZED SIGNATURE APPEARS BELOW, AGREES, CERTIFIES, AND KNOWINGLY
ACKNOWLEDGES THAT WHEN THE AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, OWNER
SHALL BE KNOWN AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT
AND THAT OWNER UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE
FEDERAL AVIATION REGULATIONS.

(c)           AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND
PERTINENT FARS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT
OFFICE, GENERAL AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE. EACH
PARTY AGREES TO UNDERSTAND AND ABIDE BY THESE REGULATIONS.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Owner and Lessee caused the signatures of their authorized
representatives to be affixed below on the day and year first above written.

OWNER:

CEPHALON, INC.

 

 

 

 

Name: Carl A. Savini

Title:   Executive Vice President & Chief Administrative Officer

 

 

LESSEE:

 

 

 

 


--------------------------------------------------------------------------------




EXHIBIT A

CEPHALON, INC.

Aircraft Subject to Time Sharing Agreement

Each of the undersigned is a party to the Time Sharing Agreement dated
November 1, 2006, by and between Cephalon, Inc. (“Cephalon” or “Owner”), and
                        (“Lessee”) (collectively the “Parties”), and agrees that
from and after the date below, until this Exhibit A shall be superseded and
replaced through agreement of the Parties or the Amended and Restated Time
Sharing Agreement shall be terminated pursuant to its terms, the Aircraft
described below shall constitute the “Aircraft” described in and subject to the
terms of the Time Sharing Agreement.

2001 Bombardier Challenger CL-600-2B16

Manufacturer’s Serial Number 5488

FAA Registration Number N8570

Engine Model: General Electric CF34-3B; Serial Numbers: 872952 and 872953

Dated: November 1, 2006

OWNER:

CEPHALON, INC.

 

 

 

 

By:  Carl A. Savini

Its:  Executive Vice President & Chief Administrative Officer

 

 

LESSEE:

 

 

 

 

 


--------------------------------------------------------------------------------